Title: From George Washington to Alexander McDougall, 27 July 1781
From: Washington, George
To: McDougall, Alexander


                  Dear Sir
                     
                     Head Quarters Dobbs’s Ferry 27th July 1781
                  
                  I have ordered the Light Company of Cortlandts Regt to West point, as soon as it arrives you will be pleased to send that and the Light Company of Van schaicks to join the Army.  And you will also be pleased to make me a Return upon the first of Augt of the number of Militia which have come in to that time, specifying the States to which they belong.  I am Dear Sir yr most obt Servt
                  
                     Go: Washington
                  
                  
                     P.S.  You will be punctual in sending the Return as I want it for a particular purpose.
                  
                  
               